Chambers, J.
(concurring) — I concur with the majority in result. Juan Arroyo-Murillo got what process was due. However, I write separately to point out that the regulation at issue does not meet the statutory requirements.9
As the majority rightly rules, “A driver’s license cannot be revoked without due process of law.” Majority at 612 (citing State v. Dolson, 138 Wn.2d 773, 776-77, 982 P.2d 100 (1999)). The irreducible core of procedural due process is meaningful notice and meaningful opportunity to comment. Dolson, 138 Wn.2d at 777; State v. Smith, 144 Wn.2d 665, 677, 30 P.3d 1245, 39 P.3d 294 (2001). I agree with the majority that “ ‘there is no inherent constitutional problem with sending notice of license revocation to a licensee’s last known address.’ ” Majority at 615 (quoting Dolson, 138 Wn.2d at 778). Further, I agree that the Department of Licensing (DOL) did not violate due process by updating its data bank with addresses provided by drivers. But cf. Dolson, 138 Wn.2d at 779.
I write separately because DOL’s rule does not comply with the statute, read as a whole. The statute says in relevant part:
(1) Whenever any person after applying for or receiving a driver’s license or identicard moves from the address named in the application or in the license or identicard issued to him or her, the person shall within ten days thereafter notify the department of the address change. The notification must be in writing on a form provided by the department and must include the number of the person’s driver’s license. The written notification, or other means as designated by rule of the department, is the exclusive means by which the address of record maintained by the department concerning the licensee or identicard holder may be changed.
(a) The form must contain a place for the person to indicate that the address change is not for voting purposes.
*621RCW 46.20.205(1) (emphasis added). Fairly read, RCW 46.20.205 authorized DOL to promulgate new ways for the public to notify DOL of address changes. Likely, the 1996 legislature was paving the way for rules that would allow Washington residents to use the Internet for such purposes. Cf. WAC 308-104-018(l)(b). However, a citation is not a form containing a “place for the person to indicate that the address change is not for voting purposes.” Therefore, it does not comply with the statute.
How to notify licensees that the State intends to suspend their licenses has been the subject of ongoing dispute. At one point, Washington courts required DOL to make a searching inquiry of its records for the most recent address. See, e.g., State v. Baker, 49 Wn. App. 778, 781, 745 P.2d 1335 (1987). The legislature implicitly disapproved of this approach by declaring as a matter of law that the licensee would be deemed to have received notice mailed to the address of record. Laws of 1989, ch. 337, § 6, codified as RCW 46.20.205. The law then was very clear. “[T]he exclusive means by which the address of record maintained by the department concerning the licensee . . . may be changed” was in a writing “on a form provided by the department.” Id. The 1996 legislature gave DOL more flexibility in data collection. Laws of 1996, ch. 30, § 4. However, the 1996 legislature did not change the other requirements imposed on the agency in data collection. The 1996 change does nothing to change the underlying obligation on the citizen to provide the address of record through some positive, knowing act. And given that the legislature had effectively overruled a case that required DOL to send notice to the address on a traffic citation if it was the last known address, it would be somewhat surprising that they would then allow the agency to do the very thing it discouraged them from doing previously.
In this case, I find no due process violation because, again, the core of due process is the notice and opportunity to comment. The notice was sent to and signed for at an address provided by Arroyo-Murillo. He must do more than *622simply allege he did not receive the notice to put due process in play. Smith, 144 Wn.2d at 677.
Therefore, I respectfully concur.
Sanders, J., concurs with Chambers, J.

I recognize that this is not squarely before this court because appellate counsel conceded the department’s authority to promulgate WAC 308-104-018 under ROW 46.20.205. However, we may consider such issues even when not raised by the parties if we deem it appropriate to reach a proper decision. See Alverado v. Wash. Pub. Power Supply Sys., 111 Wn.2d 424, 429, 759 P.2d 427 (1988) (citing Siegler v. Kuhlman, 81 Wn.2d 448, 502 P.2d 1181 (1972)).